Dismiss and Opinion Filed July 2, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01612-CV

                 MARISSA FULLER AND OTHER OCCUPANTS, Appellant
                                      V.
                         BANK OF AMERICA N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06186-B

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
        Before the Court is appellee’s June 9, 2014 second motion to dismiss appeal for want of

prosecution. In the motion, appellee requests the Court to dismiss the appeal for want of

prosecution because appellant has failed to timely file her brief. Our records show that, among

other things, appellant filed a motion to extend time to file her brief on May 9, 2014. By

postcard dated May 12, 2014, the Court granted appellant an extension of time to file her brief

until May 27, 2014 and expressly cautioned appellant that failure to do so would result in the

dismissal of her appeal without further notice. On June 9, 2014, appellee filed its motion to

dismiss the appeal for want of prosecution. Appellant did not respond to appellee’s motion to

dismiss, has not filed her brief, and has not otherwise corresponded with the Court regarding the

status of her brief.

                                               1
       Accordingly, we grant appellee’s motion and dismiss this appeal. See TEX. R. APP. P.

42.3(b).




131612F.P05
                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                            2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARISSA FULLER AND OTHER                          On Appeal from the County Court at Law
OCCUPANTS, Appellant                              No. 2, Dallas County, Texas
                                                  Trial Court Cause No. CC-13-06186-B.
No. 05-13-01612-CV        V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown
BANK OF AMERICA N.A., Appellee                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee BANK OF AMERICA N.A. recover its costs of this
appeal from appellant MARISSA FULLER AND OTHER OCCUPANTS.


Judgment entered July 2, 2014




                                              3